DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species h (Fig. 9) in the reply filed on 3/2/21 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/21.
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001] the corresponding patent number for the parent applications.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 21-24, 26-36, 38, 39, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertorio (2011/0087280) in view of Silvestrini (4,979,956)
Albertorio discloses an apparatus for attaching soft tissue to bone (Fig. 8 and [0006]), comprising: a bone anchor (10); an adjustable suture construct (100) coupled to the bone anchor (Fig. 5-6 and [0026]), the adjustable suture construct including a first suture (1) with a first free end and a second free end (Fig. 5), the first free end extending through a first longitudinal passage (2 where it enters at 2b as seen in Fig. 5) ([0026-27]) in the first suture to form a first adjustable loop (loop formed by placing the strand through splice which enters at 2b),  the second free end extending through a second longitudinal passage (2 where it enters at 2a as seen in Fig. 5) ([0026-27]) in the first suture to form a second adjustable loop (loop formed by placing the strand through splice which enters at 2a); an intermediate member (80) extending through the first adjustable loop and through the second adjustable loop to couple the intermediate member to the adjustable suture construct (Fig. 7 and [0031]), wherein the intermediate member is folded while extending through the first adjustable loop and the second adjustable loop such that a first free end of the intermediate member and a second free end of the intermediate member extend away from the first adjustable loop and the second adjustable loop (Fig. 7 and [0031]); a second suture (suture extending from leg 80a which is used to stitch the end as seen in Fig. 7 and [0031]) extending from the first free end of the intermediate member (Fig. 7 and [0031]). 

Albertorio teaches all the claimed limitations discussed above however, Albertorio does not disclose the needles coupled to the second and third suture.
Silvestrini discloses an intermediate member (ligament/tendon/graft) (10) (Fig.1) where the ends have corresponding sutures (18) (one suture at each end as seen in Fig. 1), a first needle (20), and second needle (22) coupled to a corresponding suture as seen in Fig. 1. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Albertorio with the needles at the end of the second and third sutures in view of the teachings of Silvestrini, in order to pass the suture through the tissue and help attach the ligament/tendon/graft to the tissue/bone. 
Furthermore, one of ordinary skill in the art would have it obvious to use the needles of Silvestrini with the device of Alberotorio since it has been held that the use of a known technique (needles) to improve similar devices (the graft/intermediate member) in the same way will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Silvestrini discloses another well-known device of tendon/ligament which is a flat braided structure (Fig. 1 and Col. 3 Lines 45-51). 
It would have been obvious to one of ordinary skill in the art to modify the intermediate member of Alberotorio to be flat and braided, as taught by Silvestrini, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
In addition, one of ordinary skill in the art would have found it obvious to modify the intermediate member to be flat and braided since it has been held that changing the shape of a working part involves only routine skill in the art.  In re Dailey; 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertorio (2011/0087280) in view of Silvestrini (4,979,956) and further in view of Stone et al. (7,905,904).
Albertorio in view of Silverstrini discloses all the limitations discussed above however Albertorio in view of Silverstrini is silent with regards to the bone anchor is a flexible anchor.
Stone discloses another well-known bone anchor where the bone anchor (150) is a flexible bone anchor as seen in Col. 4 Lines 20-40. Stone also discloses that the bone anchor can be flexible (150) (Col. 4 Lines 20-40) or non-flexible anchor (600) and that this two types of anchors are well known equivalents in the art.  
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Claims 21-24, 26, 28-36, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertorio (2011/0087280) in view of Jolly et al. (8,591,544).
Albertorio discloses an apparatus for attaching soft tissue to bone (Fig. 8 and [0006]), comprising: a bone anchor (10); an adjustable suture construct (100) coupled to the bone anchor (Fig. 5-6 and [0026]), the adjustable suture construct including a first suture (1) with a first free end and a second free end (Fig. 5), the first free end extending through a first longitudinal passage (2 where it enters at 2b as seen in Fig. 5) ([0026-27]) in the first suture to form a first adjustable loop (loop formed by placing the strand through splice which enters at 2b),  the second free end extending through a second longitudinal passage (2 where it enters at 2a as seen in Fig. 5) ([0026-27]) in the first suture to form a second adjustable loop (loop formed by placing the strand through splice which enters at 2a); an intermediate member (80) extending through the first adjustable loop and through the second adjustable loop to couple the intermediate member to the adjustable suture construct (Fig. 7 and [0031]), wherein the intermediate member is folded while extending through the first adjustable loop and the second adjustable loop such that a first free end of the intermediate member and a second free end of the intermediate member extend away from the first adjustable loop and the second adjustable loop (Fig. 7 and [0031]); a second suture (suture extending from leg 80a which is 
Albertorio further discloses a third suture (suture extending from leg 80b which is used to stitch the end as seen in Fig. 7 and [0031]) extending from the second free end of the intermediate member (Fig. 7 and [0031]); wherein the second suture and the third suture each pass one or more times through the intermediate member (where it is stitched as seen in Fig. 7 and [0031]); wherein a single suture strand (one of the strands of the second suture) forms the second suture (Fig. 7) and part of the intermediate member/braided construct (Fig. 7 where the strand is stitched to the intermediate portion and therefore makes part of it).
Albertorio teaches all the claimed limitations discussed above however, Albertorio does not disclose the needles coupled to the second and third suture.
Jolly discloses a suture construct with an intermediate member (ligament/tendon/graft) (30) (Fig. 5) where the end has a suture (10) and a needle (20) coupled to it as seen in Fig. 5. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Albertorio with a needle at the end of the suture in view of the teachings of Jolly, in order to stitch the graft and pass the suture through the tissue. 
Furthermore, one of ordinary skill in the art would have it obvious to use the needle of Jolly with the device of Alberotorio since it has been held that the use of a known technique (needle to stitch graft with suture) to improve similar devices (the graft/intermediate member) in the same way will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use another needle connected to the third suture, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows known suture constructs and grafts that could be applied to the pending claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771